Citation Nr: 0533378	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  97-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
bilateral planus.  The veteran's claim is now within the 
jurisdiction of the Boston, Massachusetts RO.  A personal 
hearing was held before a hearing officer at the RO in 
August 2000.  In March 2001, the veteran testified before a 
Veterans Law Judge who no longer is employed by the Board.  
By an October 2004 letter, the Board informed the veteran of 
this fact, and gave him an opportunity to appear for another 
Board hearing.  The Board informed the veteran that if they 
did not hear from him within 30 days of the date of the 
letter that it would be assumed that he did not want another 
hearing.  To date, the veteran has not indicated that he 
wanted another Board hearing.  In August 2001 and 
December 2004, the claim was remanded for further 
development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been developed and obtained.  

2.  The veteran's bilateral pes planus is productive of no 
more than moderate disablement; severe bilateral pes planus 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities is not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in March 2003, March 2004 and May 2004 to 
submit substantiating information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for an 
increased rating claim.  Apart from the letters, the rating 
decision on appeal, together with the statement of the case, 
and the supplemental statements of the case adequately 
informed the claimant of the type of evidence needed to 
substantiate his claim, as well as provided him with 
additional opportunities to submit further evidence.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was not accomplished in this case, as this case was 
instituted prior to the implementation of the VCAA.  
Additional content complying notice was eventually 
accomplished, together with proper subsequent VA process.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify at a 
personal hearing, and did so, as well as at a Travel Board 
hearing in March 2001.  The Veterans Law Judge that held the 
March 2001 hearing is no longer employed by VA, and the 
veteran was offered the opportunity to testify at another 
Travel Board hearing.  He declined.  The claimant has not 
identified any additional evidence pertinent to his claim not 
already of record, or attempted to be located, or requested 
by VA.  There are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him  


II.  Increased Rating

Service connection was established for pes planus by rating 
decision of May 1953.  A noncompensable rating was provided 
for the disability effective from December 1952.  By rating 
decision of May 1985, the veteran's rating for bilateral pes 
planus was increased from noncompensable to 10 percent, 
effective March 1985.  This evaluation remains in effect to 
the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under Diagnostic Code 5276, a 10 percent rating is assigned 
for moderate flatfoot (pes planus) with the weight-bearing 
line being over or medial to the great toe, inward bowing of 
the tendon Achilles, and pain on manipulation and use of the 
feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe 
bilateral flatfoot warrants a 30 percent rating where there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.  

A thorough review of the medical evidence of record to 
include VA outpatient treatment records, private medical 
records, VA examination reports, personal hearing and Travel 
Board hearing reports show that the veteran's bilateral pes 
planus is appropriately rated at 10 percent throughout the 
rating period.  

The objective medical evidence shows that in September 1999, 
the veteran underwent VA examination.  X-rays showed mild pes 
planus of the feet.  There was no varus or valgus angulation 
of the heels.  He had mildly pronated pes planus-vulgus type 
foot, bilaterally.  The pertinent diagnosis was mild pes 
planus of both feet.  

VA outpatient treatment records from April 1999 to March 2000 
were associated with the claims folder.  These records show 
that the veteran was seen on a periodic basis for bilateral 
pes planus.  He complained of pain and examination showed 
diffuse tenderness in the arches.  His foot pain had gotten 
worse with increased weight pain.  He was also instructed to 
return to the clinic after receiving his orthotics.  

In August 2000, the veteran testified at a personal hearing 
before the hearing officer at the RO.  He complained of sharp 
pains in his feet, loss of stability, and swelling of his 
ankles.  He related that his feet had worsened since 1985.  

In February 2001, the veteran was seen by a private physician 
and functional orthotics were made for his foot condition.  
In March 2001, he testified at a Travel Board hearing.  His 
contentions were essentially the same as during his 
August 2000 personal hearing.  

Pursuant to the Board's remand in December 2004, the veteran 
underwent a VA examination in January 2005.  The veteran 
complained of constant foot pain with extreme difficulty 
getting up from a seated position or lying down.  He stated 
that he was unable to weight bear without his orthotics or 
his shoes.  For extensive distances, he was relegated to a 
wheelchair.  He also used a cane.  Physical examination 
revealed pedal pulses palpable, bilaterally.  Skin turgor was 
excellent.  There was no peripheral edema.  There was no 
joint line effusion.  There was no crepitation with motion 
but there was severe tenderness with movement and palpation 
along the joint line.  There was a mild to moderate drop in 
the arch.  When observed in a standing position, the 
calcaneus was noted to evert bilaterally 5 degrees.  There 
were no callosities or lesion breakdown noted, bilaterally.  
X-rays of the feet consisting of three foot views 
weightbearing showed osteoarthritic changes consistent with 
gout.  The diagnoses was mid flatfoot deformity, bilaterally, 
and extensive osteoarthritis with gouty arthritis first 
metatarsophalangeal joints, bilaterally.  This condition was 
not caused by or aggravated by pes planus.  The examiner 
indicated that the veteran's pes planus should not interfere 
with his ability to do activities of daily living but his 
gouty arthritis may affect ambulation and limit some of his 
activities of daily living.  

Considering the evidence of record, the veteran's 
symptomatology shows that his bilateral pes planus is 
appropriately rated as no more than 10 percent disabling.  
Much of the veteran's complaints were related to gout and 
diabetic neuropathy for which he is not service-connected.  
His bilateral pes planus on most evaluations, was determined 
to be mild.  He complained of pain of the feet on a constant 
basis.  Although he complained of swelling, there was no 
swelling shown on examination, no callosities, and no marked 
deformity of the feet, such that the veteran's bilateral pes 
planus may be considered severe in disablement and warrant a 
30 percent disability rating.  As the veteran's disability 
picture does not more closely approximate the criteria for a 
higher disability rating, an increased rating for bilateral 
pes planus is not warranted.  


ORDER

An increased rating for bilateral pes planus is denied.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


